          Case 1:17-cv-00548-TSC Document 42 Filed 08/28/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 KNIGHT FIRST AMENDMENT
 INSTITUTE AT COLUMBIA
 UNIVERSITY,

                Plaintiff,

         v.
                                                            No. 1:17-cv-00548-TSC
 U.S. DEPARTMENT OF HOMELAND
 SECURITY, et al.,

                Defendants.


   NOTICE OF WITHDRAWAL OF APPEARANCE AS COUNSEL FOR PLAINTIFF

       Pursuant to Local Civil Rule 83.6(b), notice is hereby given that the undersigned attorney,

Daniela Nogueira, withdraws her appearance as counsel for Plaintiff in this matter, as August 29,

2019 will be her last day as a legal fellow at the Knight First Amendment Institute at Columbia

University. Attorneys from the Knight Institute and Jenner & Block LLP will continue to represent

Plaintiff in this matter, and no party will be prejudiced if this motion is granted.


                                                    Respectfully submitted,

                                                    /s/ Daniela Nogueira
                                                    Daniela Nogueira
                                                    Knight First Amendment Institute at
                                                        Columbia University
                                                    475 Riverside Drive, Suite 302
                                                    New York, NY 10115
                                                    daniela.nogueira@knightcolumbia.org
                                                    (646) 745-8500

Dated: August 28, 2019
         Case 1:17-cv-00548-TSC Document 42 Filed 08/28/19 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I, Daniela Nogueira, hereby affirm that on this 28th day of August, 2019, I caused the

foregoing Notice of Withdrawal of Appearance as Counsel for Plaintiff to be served on all parties

via this Court’s Electronic Case Filing system.


Dated: August 28, 2019                            /s/ Daniela Nogueira
                                                  Daniela Nogueira
